 



Exhibit (10)(x)
AMENDMENT NO. 1
TO
SENIOR EXECUTIVE RETIREMENT AGREEMENT
     THIS AMENDMENT NO. 1, made and entered into as of October 31, 2001 by and
between Wachovia Corporation, a North Carolina corporation (the “Company”) and
Jean E. Davis (the “Executive”);
     WHEREAS, the Company and the Executive have entered into the senior
executive retirement agreement dated October 22, 1999 (the “Agreement”) pursuant
to which the Executive is entitled to certain supplemental retirement benefits
as provided in the Agreement;
     WHEREAS, the Company and the Executive desire to enter into an employment
agreement dated as of November 1, 2001 (the “New Employment Agreement”) that
will supercede the employment agreement dated October 22, 1999 (the “Old
Employment Agreement”) between the Company and the Executive; and
     WHEREAS, the Company and the Executive desire to amend the Agreement and
confirm certain matters pertaining to the Agreement as a result of the
replacement of the Old Employment Agreement by the new Employment Agreement,
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Definitions. All terms defined in the Agreement are used in this
Amendment as therein defined unless specifically defined in this Amendment. From
and after the effectiveness of the New Employment Agreement, the following
definitions shall apply for the purposes of the Agreement:
     (a) The term “Change of Control” shall have the meaning assigned to such
term in the New Employment Agreement.
     (b) The term “Compensation Period” shall have the meaning assigned to the
term “Compensation Continuance Period” in the New Employment Agreement.
     (c) The term “Continuation Benefits” shall have the meaning assigned to the
term “Compensation Continuance Benefits in the new Employment Agreement.
     2. Change of Control. The parties agree that a “Change of Control” occurred
within the meaning of the Agreement prior to the execution of this Amendment
No. 1 and the New Employment Agreement. Accordingly, the parties hereby confirm
that:
     (a) Pursuant to the third sentence of Section 7(a) of the Agreement, the
Executive is vested in the right to receive payment of the Supplemental Benefit
under and

 



--------------------------------------------------------------------------------



 



determined in accordance with the provisions of the Agreement and clauses
(i) and (ii) of the first sentence of Section 7(a) are no longer applicable.
     (b) Pursuant to the second sentence of Section 7(i) of the Agreement, the
Agreement may not be amended or terminated without the express written consent
of the Executive.
     3. Binding Effect. The Agreement shall continue in full force and effect as
amended hereby and, upon the effectiveness of the New Employment Agreement, as
provided in the New Employment Agreement.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its officers thereunto duly authorized, and the Executive has signed this
Amendment under seal, all as of the date and year first above written.

                  WACHOVIA CORPORATION       ATTEST:   [SEAL]
 
               
By:
  /s/ G. Kennedy Thompson       /s/ Mark C. Treanor    
 
               
Name:
  G. Kennedy Thompson       Mark C. Treanor    
Title:
  Chief Executive Officer       Secretary    
 
                /s/ Jean E. Davis   (SEAL)                       Jean E. Davis  
         

 